UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Active Midcap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Automobiles & Components - 2.7% Lear 69,600 7,737,432 Visteon 97,900 7,791,861 Banks - 3.9% BancorpSouth 199,300 4,247,083 Cathay General Bancorp 222,500 6,303,425 KeyCorp 533,700 5,892,048 SunTrust Banks 160,800 5,801,664 Capital Goods - 7.8% Allison Transmission Holdings 146,300 3,947,174 BWX Technologies 208,300 6,990,548 Huntington Ingalls Industries 62,000 8,490,280 Lennox International 51,800 7,002,842 Owens Corning 170,200 8,047,056 Spirit AeroSystems Holdings, Cl. A 167,100 a 7,579,656 Textron 61,900 2,256,874 Consumer Durables & Apparel - 2.4% Brunswick 168,800 8,099,024 D.R. Horton 109,600 3,313,208 Tempur Sealy International 39,300 a 2,389,047 Consumer Services - 4.9% Brinker International 87,600 4,025,220 Darden Restaurants 30,100 1,995,630 Jack in the Box 36,400 2,324,868 Marriott International, Cl. A 61,700 b 4,391,806 ServiceMaster Global Holdings 196,300 a 7,396,584 Wyndham Worldwide 98,300 7,513,069 Diversified Financials - 4.9% Affiliated Managers Group 29,400 a 4,774,560 Ameriprise Financial 24,600 2,312,646 FactSet Research Systems 23,900 3,621,567 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Diversified Financials - 4.9% (continued) Moody's 88,600 8,555,216 T. Rowe Price Group 117,000 8,594,820 Energy - 3.7% CVR Energy 118,900 b 3,103,290 HollyFrontier 61,600 2,175,712 Marathon Petroleum 40,600 1,509,508 Tesoro 81,100 6,975,411 Western Refining 36,500 1,061,785 World Fuel Services 130,000 6,315,400 Food & Staples Retailing - 1.5% Kroger 192,400 7,359,300 SUPERVALU 235,300 a 1,355,328 Food, Beverage & Tobacco - 5.4% Boston Beer, Cl. A 13,600 a,b 2,516,952 Coca-Cola Enterprises 163,200 8,280,768 Ingredion 56,800 6,065,672 Mead Johnson Nutrition 75,700 6,432,229 Tyson Foods, Cl. A 114,800 7,652,568 Health Care Equipment & Services - 6.2% AmerisourceBergen 49,500 4,284,225 Centene 22,330 a 1,374,846 Cigna 18,500 2,538,940 DENTSPLY SIRONA 138,200 8,517,266 Edwards Lifesciences 3,400 a 299,914 Hologic 228,400 a 7,879,800 Molina Healthcare 34,700 a,b 2,237,803 Teleflex 35,400 5,558,154 Universal Health Services, Cl. B 20,400 2,544,288 Insurance - 3.8% Aon 37,200 3,885,540 Hartford Financial Services Group 36,800 1,695,744 Lincoln National 159,300 6,244,560 Reinsurance Group of America 18,400 1,771,000 Unum Group 251,100 7,764,012 Common Stocks - 98.3% (continued) Shares Value ($) Materials - 5.5% Celanese, Ser. A 68,000 4,454,000 Crown Holdings 83,600 a 4,145,724 Nucor 164,300 7,771,390 Reliance Steel & Aluminum 118,600 8,205,934 Steel Dynamics 112,800 2,539,128 Worthington Industries 116,400 4,148,496 Media - .1% News Corp., Cl. A 65,400 Pharmaceuticals, Biotechnology & Life Sciences - 5.8% Agilent Technologies 111,500 4,443,275 Bruker 64,400 1,803,200 Charles River Laboratories International 81,100 a 6,158,734 Mettler-Toledo International 25,910 a 8,932,732 PerkinElmer 28,500 1,409,610 United Therapeutics 47,700 a 5,315,211 Zoetis 106,400 4,716,712 Real Estate - 6.5% CBRE Group, Cl. A 9,300 a 268,026 General Growth Properties 311,300 c 9,254,949 Host Hotels & Resorts 383,900 c 6,411,130 Kilroy Realty 132,200 c 8,179,214 Lamar Advertising, Cl. A 46,000 2,829,000 Post Properties 57,600 c 3,441,024 Prologis 38,600 c 1,705,348 Taubman Centers 65,800 c 4,686,934 Retailing - 7.8% Bed Bath & Beyond 112,300 a 5,574,572 Big Lots 146,200 6,621,398 Dollar General 120,700 10,331,920 Foot Locker 115,800 7,469,100 GNC Holdings, Cl. A 50,000 1,587,500 Nordstrom 41,300 b 2,362,773 O'Reilly Automotive 37,480 a 10,256,777 Semiconductors & Semiconductor Equipment - 1.6% Integrated Device Technology 283,000 a 5,784,520 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 1.6% (continued) Skyworks Solutions 39,600 3,084,840 Software & Services - 11.1% Activision Blizzard 183,700 6,216,408 ANSYS 30,900 a 2,764,314 Citrix Systems 110,100 a 8,651,658 DST Systems 67,500 7,611,975 Electronic Arts 129,900 a 8,587,689 Fiserv 92,500 a 9,488,650 NeuStar, Cl. A 63,500 a,b 1,562,100 Nuance Communications 223,200 a 4,171,608 Vantiv, Cl. A 36,800 a 1,982,784 VeriSign 92,700 a,b 8,207,658 WEX 48,400 a 4,034,624 Technology Hardware & Equipment - 3.1% Ciena 358,200 a 6,812,964 Ingram Micro, Cl. A 64,300 2,309,013 Jabil Circuit 79,700 1,535,819 Motorola Solutions 62,300 4,716,110 NCR 81,000 a 2,424,330 Telecommunication Services - .9% CenturyLink 158,500 b Transportation - 5.1% Alaska Air Group 92,700 b 7,603,254 CH Robinson Worldwide 46,000 3,414,580 JetBlue Airways 375,800 a 7,936,896 Southwest Airlines 225,600 10,106,880 Utilities - 3.6% AES 94,600 1,116,280 CMS Energy 18,800 797,872 Entergy 45,200 3,583,456 FirstEnergy 258,400 9,294,648 Great Plains Energy 143,200 4,618,200 Pinnacle West Capital 10,900 818,263 Total Common Stocks (cost $487,936,654) Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,670,248) 8,670,248 d Investment of Cash Collateral for Securities Loaned - 1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,676,298) 6,676,298 d Total Investments (cost $503,283,200) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $25,549,990 and the value of the collateral held by the fund was $26,212,966, consisting of cash collateral of $6,676,298 and U.S. Government & Agency securities valued at $19,536,668. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 11.1 Capital Goods 7.8 Retailing 7.8 Real Estate 6.5 Health Care Equipment & Services 6.2 Pharmaceuticals, Biotechnology & Life Sciences 5.8 Materials 5.5 Food, Beverage & Tobacco 5.4 Transportation 5.1 Consumer Services 4.9 Diversified Financials 4.9 Banks 3.9 Insurance 3.8 Energy 3.7 Utilities 3.6 Technology Hardware & Equipment 3.1 Automobiles & Components 2.7 Money Market Investments 2.7 Consumer Durables & Apparel 2.4 Semiconductors & Semiconductor Equipment 1.6 Food & Staples Retailing 1.5 Telecommunication Services .9 Media .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 558,957,245 - - Mutual Funds 15,346,546 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $71,020,590, consisting of $90,443,782 gross unrealized appreciation and $19,423,191 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
